Citation Nr: 9920733	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to an increased (compensable) evaluation for 
angioedema.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from November 1980 to 
April 1981 and from May 1981 to July 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an August 1993 rating action, 
with which the veteran disagreed in August 1994.  A statement 
of the case was issued in December 1994, and the appeal was 
perfected by the submission of a VA Form 9, (Appeal to Board 
of Veterans' Appeals), that was received at the RO in January 
1995.  Thereafter, a supplemental statement of the case was 
issued in November 1997.   


REMAND

In connection with the veteran's appeal, she also appeared at 
a Travel Board hearing conducted by the undersigned at the RO 
in December 1998.  Although the effort the veteran made to 
attend the hearing and provide her testimony before the Board 
is appreciated, regrettably, the tape on which that hearing 
was recorded was damaged, and it was not possible to obtain a 
transcript of it.  In March 1999, the Board wrote to the 
veteran, and advised her of the problem with the tape 
recording of her hearing, and asked her to inform the Board 
whether she desired to appear at another hearing, or whether 
she wished to forego a second hearing and have the Board 
consider her case on the current record.  In a response 
received from the veteran later that month, she advised that 
she wanted to attend another hearing at the RO, before a 
member of the Board.  In order to comply with the veteran's 
request, this case is remanded for the following:  

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the veteran until she is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



